Title: General Orders, 29 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 29th 1776.
Parole Manchester.Countersign Norfolk.


Ensign Miller of Col. Wyllys’s Regiment under Arrest for leaving his guard at the City-Hall and suffering a prisoner to be absent from thence, to be immediately tried by a General Court Martial—Notice to be given to the witnesses to attend.
After Orders. ’Till the reinforcement intended for this department arrives, and some general regulations takes place; Brigadier Genl Mifflin is to take charge of the two Battalions from Pennsylvania, commanded by Colonels Shee and Magaw, but is to remain in the City of New York ’till further orders; before him all prisoners and all deserters are to be carried for examination, the former he will order to be escorted to such places as the Provincial Congress, or Committee of safety for New York, shall assign, and the latter to have removed to a distance from the army—reporting to the General all extraordinaries—General Mifflin will also turn his attention in a particular manner to the Gundaloes, Fire-Rafts &c.—causing the work to advance with all possible dispatch and seeing that nothing is omitted which can complete and forward them.
Jonathan Mifflin Esqr: is appointed Brigade Major to General Mifflin, and is to be obeyed as such.
The commanding officers of the Militia, from the several Counties, are to see that each private is furnished with Twenty four Rounds of Powder and Ball by applying to Commissary Cheever as fast as they arrive and to form them into Battalions as early as possible.
Evening Orders. As many useful men belonging to the Army

have been drafted, and others have been hired, for the different works of the Camp, and as their assistance may be wanted to repel the enemy; Such Carpenters, Armourers, Smiths and other Artificers, as are now under the directions of Capts. Post, Pollard, Brewin, Ford and Bacon, are forthwith to be formed into a distinct Corps, under the Command of Col. Jonathan Brewer, and Mr Parke Assist: Qr Mr General, who are to act (pro-tempore) as their Colonel and Lieut: Colonel—Mr Parke to parade them on the Common near the Park of Artillery, at Ten O’Clock, to morrow morning—he is to order an account to be taken of their Arms and Accoutrements, and to form them into Companies of fifty, and then report to the General, who will nominate such temporary officers, as will be necessary, to complete the several companies; this Corps to continue during the present exigency; after which they will return to their former employments; at the same time they are not to be exempted from their ordinary duty, while under the present Arrangement, except while they are arranging, or called out to action.
The Quarter Master General to deliver to Genl Putnam’s order, all the Sand-Bags in his possession—he is also to engage such a number of Cart Horses, in the City, as Col. Knox shall think sufficient for the use of the Train of Artillery, and with the assistance of Col. Knox, to arrange them in such a manner as will prevent confusion in time of service, and best answer the design of employing them; he is to procure as many sound, empty Hoghsheads as he can, and deliver them to Genl Putnams order, he is to procure all the Row-Boats and light Pettiaugers, in and near this City; and is to station them with all other boats, belonging to the Army, and not in use, in the dock between the Exchange Slip and Albany pier.
The Commissary General to lodge a fortnight’s provision on Governor’s Island, Powles-hook, and in all the detached posts; to enable him to do this with precision, Genl Putnam will furnish him with a List of the men in the several posts.
The General expects that all Soldiers, who are instrusted with the defence of any work, will behave with great coolness and bravery and will be particularly careful not to throw away their fire—he recommends to them to load for their first fire, with one musket ball and four or eight buck shot, according to the size and strenght of their pieces; if the enemy is received with

such a fire at not more than twenty or thirty yards distance, he has no doubt of their being repulsed.
The Brigadier Generals to order Cheveaux-de-Frizes and Fascines, sufficient to shut up the Sally-ports of their respective works, to be immediately provided and lodged near the works.
